Case 08-28225   Doc 2218-4    Filed 08/26/21 Entered 08/26/21 16:28:03   Desc
                             Exhibit B Page 1 of 4




                     Exhibit B
Case 08-28225             Doc 2218-4              Filed 08/26/21 Entered 08/26/21 16:28:03                               Desc
                                                 Exhibit B Page 2 of 4

                                                         EXHIBIT B

                                             LANCELOT INVESTORS FUND, L.P., et al.,
                                                 February 1 through May 31, 2021
                                               Summary of Hours Incurred by Category


       Listed below are the hours incurred and associated fees for each time category:

                Time Category                                                       Hours              Fees
       D-1      Claims Analysis                                                             8.1    $      5,569.50
       D-2      Employment/Fee Applications                                                 3.7           2,146.00
       D-3      Investigation and Litigation Support                                        -                  -
       D-4      Petters' Estate Claims                                                      3.9           2,262.00
       D-5      Polaroid Estate Claims                                                      -                  -
       D-6      Travel                                                                      -                  -     *
       D-7      Gypsum Litigation                                                           -                  -
       D-8      Tax Analysis                                                                -                  -

       Total Hours and Fees Requested                                                       15.7   $      9,977.50

       *
           See Exhibit A for 50% travel reduction.
                                      Case 08-28225      Doc 2218-4         Filed 08/26/21 Entered 08/26/21 16:28:03                        Desc
                                                                           Exhibit B Page 3 of 4

                                                                                   EXHIBIT B-1

                                                                    LANCELOT INVESTORS FUND, L.P., et al.,
                                                                        February 1 through May 31, 2021
                                                                     Summary of Hours Incurred by Professional

                                                                             Investigation
                                           Claims       Employment/Fee      and Litigation    Petters' Estate    Polaroid Estate                    Gypsum                          GRAND
Employee Name     Titles                  Analysis       Applications          Support           Claims             Claims         Travel          Litigation        Tax Analysis   TOTAL
Martin, Timothy   Managing Director               2.1                 -                   -                -                  -              -                   -             -          2.1
Wooley, Erin      Director                        6.0                3.7                  -               3.9                 -              -                   -             -        13.6
Joseph, Anju P.   Director                         -                  -                   -                -                  -              -                   -             -           -
Total Hours                                        -
                                                  8.1                 -
                                                                     3.7                 --                -
                                                                                                          3.9                --             --                  --            --           -
                                                                                                                                                                                        15.7
                                      Case 08-28225         Doc 2218-4           Filed 08/26/21 Entered 08/26/21 16:28:03                                     Desc
                                                                                Exhibit B Page 4 of 4

                                                                                           EXHIBIT B-2

                                                                             LANCELOT INVESTORS FUND, L.P., et al.,
                                                                                 February 1 through May 31, 2021
                                                                              Summary of Fees Incurred by Professional

                                                           Employment/Fee        Investigation and    Petters' Estate     Polaroid Estate                           Gypsum
Employee Name     Titles                 Claims Analysis     Applications       Litigation Support       Claims              Claims             Travel             Litigation    Tax Analysis   GRAND TOTAL
Martin, Timothy   Managing Director      $     2,089.50    $             -      $               -    $             -     $             -    $             -    $            -   $           -   $   2,089.50
Wooley, Erin      Director                     3,480.00           2,146.00                      -           2,262.00                   -                  -                 -             -         7,888.00
Joseph, Anju P.   Director                           -                   -                      -                  -                   -                  -                 -             -              -
Total Hours                              $           -
                                               5,569.50    $             -
                                                                  2,146.00      $              --    $             -
                                                                                                            2,262.00     $           --     $            --    $           --   $         --    $        -
                                                                                                                                                                                                    9,977.50
